                      Case 1:18-cv-03888-BPG Document 31 Filed 03/10/20 Page 1 of 1
                                         UNITED STATES DISTRICT COURT
                                                DISTRICT OF MARYLAND

               CHAMBERS OF                                                                  101 WEST LOMBARD STREET
              BETH P. GESNER                                                               BALTIMORE, MARYLAND 21201
CHIEF UNITED STATES MAGISTRATE JUDGE                                                               (410) 962-4288
     MDD_BPGchambers@mdd.uscourts.gov

                                                                 March 10, 2020

           Mark E. Herman, Esq.                                  Christopher R. Dunn, Esq.
           William G. Kolodner, PA                               DeCaro, Doran, Siciliano,
           14 W. Madison St.                                     Gallagher & DeBlasis, LLP
           Baltimore, MD 21201                                   17251 Melford Blvd., Ste. 200
                                                                 Bowie, MD 20715

                    Subject:     Chester v. Walmart, Inc.
                                 Civil No.: BPG-18-3888

           Dear Counsel:

                    This letter confirms and summarizes the results of the pre-trial telephone conference held
           today.

                   As discussed during the conference, the parties shall mark and exchange exhibits
           pursuant to Local Rule 106.7, by no later than March 13, 2020. The parties shall provide copies
           of these exhibits to the court, together with a joint letter defining any remaining issues with
           respect to the exhibits, by no later than March 19, 2020. In addition, plaintiff is directed to
           provide a final list of witnesses to defendant, by no later than March 16, 2020. Finally, this will
           confirm that the trial in this case will commence on Monday, March 23, 2020, at 10:00 a.m.
           Please report to my chambers at 9:30 a.m. on March 23, 2020. My chambers will advise you of
           the courtroom assignment shortly before the trial.

                  Notwithstanding the informal nature of this letter, it is an Order of the court and will be
           docketed accordingly.


                                                                 Very truly yours,

                                                                        /s/

                                                                 Beth P. Gesner
                                                                 Chief United States Magistrate Judge
